DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the language “and having a content of Ga of 15ppm by mass or less.” It is unclear to one of ordinary skill in the art whether the applicant intends to claim an α-SiAlON that has zero Ga since 0 ppm is a quantity that is less than 15 ppm. The claim specifically includes a limitation about Ga, but then allows the limitation to be so broad that it encompasses not having Ga in the first place. The Applicant’s specification reads as though Ga is not desirable in the α-sialon, so for the purpose of Examination the Examiner will interpret the claim as though a content of 0 Ga in the α-SiAlON will meet the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Pub. No. 2017/0073578 A1).
As to claims 1 and 2, Takahashi teaches a method for producing a wavelength conversion sintered body including: preparing a molded body comprising a mixture comprising an α-SiAlON fluorescent material and aluminum oxide particles and never mentions the inclusion of Ga (¶ [0081]-[0095]); and primary calcining the molded body at a temperature in a range of 1,3700C or more and 1,6000C or less to obtain a first sintered body (¶ [0098]-[0100]).  
Takahashi does not explicitly state that there is no Ga in their recipe. Rather, it is clear to never mention Ga in the specific example. One of ordinary skill in the art could appreciate that if an ingredient is left out of a recipe that it should not be included when attempting to follow the recipe. Thus, it would have been obvious to one of ordinary skill in the art to not put any Ga in the method of Takahashi in order to successfully follow the recipe for the α-SiAlON of Takahashi.
As to claim 3, Takahashi teaches the mixture further comprises a rare earth aluminate fluorescent material (rare earth luminescent material included in ¶ [0083]-[0084]).  
As to claims 4 and 5, Takahashi teaches secondary calcining the first sintered body by a hot isostatic pressing (HIP) treatment at a temperature in a range of 1,0000C or more and 1,6000C or less to obtain a second sintered body (¶ [0102]).  

As to claim 14, Takahashi teaches the mixture is subjected to a cold isostatic pressing treatment at a pressure of 50 MPa or more and 250 MPa or less to obtain the molded body (¶ [0095]).  
As to claim 18, Takahashi teaches the molded body is composed of the mixture comprising the a-SiAION fluorescent material and aluminum oxide particles (¶ [0108]).   

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875